Citation Nr: 0517245	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  04-03 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

Entitlement to an increased rating for traumatic 
spondylolisthesis L5-S1 with degenerative disc disease, 
currently evaluated as 40 percent disabling.

Entitlement to a compensable rating for a compression 
fracture, T12.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from November 1966 to November 
1970 and from November 1973 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 decision by the 
Department of Veterans Affairs (VA) Los Angeles, California, 
Regional Office (RO).  That decision continued a 
noncompensable rating for a compression fracture T12, and 
continued a 10 percent rating for spondylolisthesis L5-S1 
with degenerative disc disease.  A rating decision dated 
later in January 2003 increased the disability rating for 
spondylolisthesis, L5-S1 with degenerative disc disease, to 
40 percent.

In this instance, the Board is bifurcating the issue of 
entitlement to an increased rating for a compression fracture 
at T12 from the other matter at issue.  A separate rating 
associated with this matter is being addressed in the 
decision below.  The other issue is being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, D.C.  
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

The veteran has a demonstrable deformity of the body of the 
vertebra at T12.


CONCLUSION OF LAW

A separate rating of 10 percent is warranted for a 
compression fracture at T12 based on demonstrable deformity 
of the vertebral body.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The Board finds that, with regard to the issue being decided, 
the VCAA is moot.  There is no prejudice to the veteran with 
regard to the issue being currently decided as it represents 
a grant of the benefit sought on appeal.

Under Diagnostic Code 5285, in the case of residuals of a 
vertebral fracture, an additional 10 percent rating is 
available for demonstrable deformity of vertebral body.  
38 C.F.R. § 4.71a, Diagnostic Code 5285.

Anterior wedging was noted involving the T12 vertebral body, 
which was consistent with probable old fracture, on the July 
2002 private MRI report.  The Board finds such evidence 
constitutes a demonstrable deformity of the vertebral body as 
contemplated by the schedular criteria in effect at the time 
the veteran filed his claim.  A compression fracture has been 
noted and an abnormality was documented by an MRI.  
Accordingly, the Board finds that the veteran is entitled to 
an additional 10 percent rating under Diagnostic Code 5285, 
which is to be added, not combined, with the veteran's rating 
for spondylolisthesis L5-S1 with degenerative disc disease.  
It is noted that Diagnostic Code 5285 was in effect when the 
veteran filed his claim for an increased rating for this 
disability.


ORDER

Entitlement to a separate 10 percent rating for a 
demonstrable deformity of the vertebral body associated with 
a compression fracture at T12 is granted, subject to the laws 
and regulations governing the award of monetary benefits.


REMAND

Of record are several private treatment notes dated June 2002 
through November 2002 and a VA examination report dated 
November 2002.  In addition, there is a letter from the 
veteran's private physician, dated in February 2003, stating 
that the veteran is more disabled than described by the 
January 2003 rating decision, which assigned a 40 percent 
evaluation for the spondylolisthesis L5-S1 with degenerative 
disc disease.  This decision was essentially premised upon 
the two examination reports developed in November 2002.  
Accordingly, the Board finds that another VA examination is 
warranted in order to fairly adjudicate the veteran's claims.

Accordingly, the claim is REMANDED for the following:

1.  The RO should arrange for a VA 
examination appropriate to ascertaining 
the current nature and extent of severity 
of traumatic spondylolisthesis L5-S1 with 
degenerative joint disease.  Any further 
indicated special studies should be 
conducted.  The claims file and a 
separate copy of this remand must be made 
available to the examiner for review.  
The examiner is asked to document the 
following:


a) Range of motion of the 
thoracolumbar spine (extension, 
flexion and rotation), expressed in 
degrees.

b) Any associated neurological 
deformities associated with the 
spinal disorders.

c) Whether the veteran experiences 
muscle spasm, guarding, an abnormal 
gait, abnormal spinal contour, or 
localized tenderness.

d) Whether the veteran's lumbar 
disability has resulted in 
incapacitating episodes (period of 
acute signs and symptoms requiring 
bed rest prescribed by a 
physician); and, if so, the 
duration and frequency of such 
episodes.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


